Yon cz. tf ‘fy adn Sloer Grossroad ower

Attorney at Baw 50-02 Hew Gardens Koad, Suite #316, Hew Gardens, NY. 11415
_ (718) 520-1010
of Counsel Fax Noa. (118) 575-9842
Steph en SF Fein juanplata @aol com
Sennifer Betnert

Paul C. Herson
September 3, 2019

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc., et al
United States District Court EDNY Index No: 18-5780

Dear Magistrate Gold:

I am writing to respond to the letter from opposing
counsel dated September 3, 2019.

The Court directed plaintiff to be deposed on September
5 and for defendants to be deposed on September 6.

Counsel requested my consent to adjourn those dates and
I agreed on condition we have firm dates to provide to the Court. We
agreed to September 17 for plaintiff and September 18 for
defendants. That was to be included in the letter he was to submit to
the court on consent.

1 also asked that he eliminate the last sentence on
paragraph 3 as there are no discussions of settlement ongoing.

   
  
 

I request the Court direct that the depo
on the dates above indicated.

ions to go ahead

espectfully

JS/eb
